DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but they are not persuasive.  Regarding the argument that Bookbinder fails to disclose the primary trench region having curve parameter and the secondary trench having a curve parameter because the alpha pedestal and alpha trench of Bookbinder is a straight line:  First, no precise definition based on a mathematical formula is given for applicant’s “curve parameter alpha”.  An alpha profile of an optical fiber’s refractive index is a standard term in the art to describe the curvature of the profile.  Second, it is unclear as to how applicant arrived at the conclusion that Bookbinder’s pedestal and trench layer indices are straight lines.  If they were straight lines they would not have been described as having an alpha value since alpha value describes a curve parameter of the index profile.  One cannot make conclusions based on how a figure looks to them when the index profile is precisely define mathematically including alpha values that are representations of curves.  Bookbinder indeed does have a curve parameter alpha for the pedestal and trench areas and these curvatures which are defined mathematically (see P0020-0023, 0052, 0062).  Applicant’s arguments concerning Bookbinder Fig. 3B are moot since the rejection does not rely on or reference this index profile.  Concerning the amendment, Bookbinder teaches a buffer clad region (part of 26), wherein the buffer clad region (part of 26) separates the core region .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 2 are already in claim 1.  Claim 5 further recites the buffer clad has a relative refractive index, but this is inherent to all layers of the fiber, thus this claim is also not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookbinder et al (US 2019/0049660 A1).  Bookbinder teaches an optical fiber (10, Figs. 2, 5) comprising:
a core region (14), wherein the core region (14) has a radius r1, wherein the core region (14) has a relative refractive index A1, wherein the relative refractive index A1 is in range of about 0 to 0.13 (P0041) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP  § 2131.02;
a primary trench region (26), wherein the primary trench region (26) has a relative refractive index A3, wherein the primary trench region (26) has a curve parameter (P0052); and

further comprising a buffer clad region (part of 26), wherein the buffer clad region (part of 26) separates the core region (14) and the primary trench region (26) and has a relative refractive index (see Fig. 5 showing the area between the core alpha and the pedestal alpha forms a buffer between the two alpha regions);
wherein the relative refractive index of the secondary trench region (30) is greater (in absolute value) than the relative refractive index of the primary trench region (26) (see Fig. 5); and
further comprising a cladding region (34), wherein the cladding region (34) has a radius rclad, wherein the radius rclad of the cladding region (34) is up to 62.5 micrometer (see rmax in Table 1), wherein the cladding region (34) has a relative refractive index of about 0 (see delta 5 in Table 1).

Allowable Subject Matter
Claims 12-19 are allowed (assuming the dependency of claims 13-19 is corrected).
Claims 3, 4, 6, 7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber with the claimed core and index of the core, primary trench and a secondary trench adjacent to the primary trench wherein both trenches have alpha values and the fiber has the claimed cable cutoff, mode field diameter, chromatic dispersion, effective area, and macrobending loss,
in combination with the rest of the claimed limitations.
Regarding claims 3, 4, 6, 7, 9 and 11:  These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber with the claimed core and index of the core, primary trench and a secondary trench adjacent to the primary trench wherein both trenches have alpha values, in combination with either:
the claimed buffer clad index and radius (claims 3 and 4), or
the claimed core alpha, core radius, radius and indices of the trenches (claims 6 and 7), or
the claimed third trench with the particular radius (claim 9), or
the claimed cable cutoff, mode field diameter, chromatic dispersion, effective area, and macrobending loss (claim 11),
in combination with the rest of the claimed limitations.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883